--------------------------------------------------------------------------------

Exhibit 10.1
 
AMENDMENT No. 3
TO
AMENDED AND RESTATED SHAREHOLDERS AGREEMENT
 
THIS AMENDMENT (this “Amendment”), dated and effective as of June 6, 2011, is
made by and among Genpact Limited (the “Company”), GE Capital (Mauritius)
Holdings Limited (“GE”), Genpact Investment Co. (Bermuda) Limited and WIH
Holdings.
 
W I T N E S S E T H:
 
WHEREAS, the undersigned are parties to that certain Amended and Restated
Shareholders Agreement, dated as of August 7, 2007 (as amended, modified or
amended and restated from time to time, the “Shareholders Agreement”); and
 
WHEREAS, the parties desire to amend the Shareholders Agreement to terminate any
and all rights and obligations that GE may have under the Shareholders
Agreement.
 
NOW THEREFORE, in consideration of the foregoing premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
 
1. Defined Terms.  Capitalized terms not otherwise defined in this Amendment
shall have the meanings specified in the Shareholders Agreement.
 
2. Termination of GE Rights and Obligations.  The parties agree that effective
as of the date of this Amendment, GE shall have no rights or obligations under
the Shareholders Agreement.  All references in the Shareholders Agreement to GE,
GECIM and GECM shall be deemed to be removed from the Shareholders Agreement,
with all such grammatical and interpretive modifications as the context may
require.
 
3. Amendment to Section 4.01(b).  From and after the date hereof, Section
4.01(b) of the Shareholders Agreement is deleted in its entirety and replaced
with the following:
 
“If the Demand Shareholder intends to distribute the Registrable Securities
covered by the Demand Request by means of an underwriting, the Demand
Shareholder shall so advise the Company as a part of the Demand Request made
pursuant to Section 4.01(a). The underwriter for such Demand Registration will
be a nationally recognized investment bank selected by the Company with the
approval of the Demand Shareholder (which approval shall not be unreasonably
withheld, delayed or conditioned) and the terms of such Demand Registration
shall be subject to Section 4.03. Within three (3) Business Days after (x) the
receipt of a request for a Demand Registration from the Demand Shareholder or
(y) the receipt of a written request from an Affiliate of General Electric
Company that is a holder of more than 5% of the outstanding Common Shares of the
Company that the Company file a registration statement under the Securities Act
covering the registration of Common Shares with an anticipated aggregate
offering price in excess of $75 million pursuant to that certain Registration
Rights Agreement, dated as of June 6, 2011, between GECM and the Company (the
“GE Agreement”), the Company shall (i) give written notice thereof to each other
Shareholder holding Registrable Securities (other than the Demand Shareholder
which has requested a registration under Section 4.01(a)) and (ii) subject to
Section 4.03, include in such registration statement all of the Registrable
Securities held by such Shareholders from whom the Company has received a
written request for inclusion therein within five (5) Business Days of the
receipt by such Shareholders of such written notice referred to in clause (i)
above. Each such request by such Shareholders shall specify the number of
Registrable Securities proposed to be registered. The failure of any such
Shareholder to respond within such five (5) Business Day period referred to in
clause (ii) above shall be deemed to be a waiver of such Shareholder’s rights
under this Section 4.01(b). Any Shareholder holding Registrable Securities may
waive its rights under this Article IV prior to the expiration of such five (5)
Business Day period by giving written notice to the Company, with a copy to the
Demand Shareholder.”
 
4. Registration Rights for GE.  Notwithstanding the provisions of Section 4.09
of the Shareholders Agreement, the parties to this Amendment agree that the
Company and GE may enter into an agreement that provides GE with registration
rights that are substantially similar to the registration rights granted to GE
and GICo in Article IV of the Shareholders Agreement.
 
5. Effect of this Amendment; Modification. Except as amended hereby, the
Shareholders Agreement shall remain unmodified and in full force and effect.
 
6. Entire Agreement. The Shareholders Agreement and this Amendment contain the
entire agreement among the parties with respect to the subject matter hereof and
supersede all prior arrangements or understandings respect hereto.
 
7. Counterparts  This Amendment may be executed in any number of counterparts,
and each such counterpart hereof shall be deemed to be an original instrument,
but all such counterparts together shall constitute but one agreement.
 
8. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York, without giving effect to
principles governing conflicts of laws thereof.
 
[signatures page follows]

 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective duly authorized representatives as of the day and
year first above written.
 
 

 GENPACT LIMITED

 

By: /s/ Heather White       Name: Heather White    Title: Vice President

 
                                                                

 GE CAPITAL (MAURITIUS) HOLDINGS LIMITED

 
By: /s/ Lawrence J. Zlatkin

  Name: Lawrence J. Zlatkin

  Title: Director

 
 

 WIH HOLDINGS

 

 By: /s/ Shannon K. Woody          Name: Shannon K. Woody   Title: Director

 
 
                                                            
              
[Signature page to Amendment No. 3 to Shareholders Agreement]
 
 

--------------------------------------------------------------------------------

 
 
 

 GENPACT INVESTMENT CO. (BERMUDA) LIMITED

                           
By: /s/ Christopher G. Lanning

Name:  Christopher G. Lanning

Title: Director

 
By: /s/ John R. Monsky

Name:  John R. Monsky

Title: Director

 


[Signature page to Amendment No. 3 to Shareholders Agreement]
 
 

--------------------------------------------------------------------------------

 
